Case 2:18-cv-03007-JS-GRB Document 169-2 Filed 05/09/19 Page 1 of 35 PageID #: 562




                          EXHIBIT A
Case
   Case
     2:18-cv-03007-JS-GRB
        2:18-cv-03007-JS-GRB
                           Document
                              Document
                                    169-2
                                       1 Filed
                                          Filed05/22/18
                                                05/09/19 Page
                                                          Page12ofof28
                                                                     35PageID
                                                                        PageID#:#:1563




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------------------ x
  JOSEPH JACKSON,
                                                                                    COMPLAINT
                                                   Plaintiff,
                                                                                    Jury Trial Demanded
                                   -against-
                                                                                    18 CV 3007
  NASSAU COUNTY; NASSAU COUNTY POLICE
  DEPARTMENT; THE INCORPORATED VILLAGE OF
  FREEPORT; THE VILLAGE OF FREEPORT POLICE
  DEPARTMENT; DETECTIVE ROBERT DEMPSEY;
  DETECTIVE GARY ABBONDANDELO; DETECTIVE
  JOHN M. HOLLAND; POLICE OFFICER MELENDEZ;
  LIEUTENANT BURDETTE; SERGEANT MCHALE;
  SERGEANT NOLL; POLICE OFFICER TIMOTHY ORTIZ;
  POLICE OFFICER PARRELLA; DETECTIVE SHARKEY;
  POLICE OFFICER MICHAEL C. POMERICO; POLICE
  OFFICER MURRAY; POLICE OFFICER PAVLICK;
  DETECTIVE DAVID L. ZIMMER; POLICE OFFICER
  BARRY MCGOVERN; DETECTIVE JERL MULLEN;
  DETECTIVE FRANK ALLAIRE; DETECTIVE M. HERTS;
  DETECTIVE M. ALGIN; DETECTIVE TURNER;
  DETECTIVE EDWARD HAGGERTY; DETECTIVE
  GIORDANO; POLICE OFFICER LESTER; LIEUTENANT
  FITZWILLIAM; DETECTIVE WOOLSEY; AMT BARALLO;
  SERGEANT RICHARDSON; POLICE OFFICER TRIESCH;
  DETECTIVE ANDUJAR; POLICE OFFICER ERDMANN;
  POLICE OFFICER HALL; SERGEANT LOWRY;
  DETECTIVE ANTHONY SORRENTINO; DETECTIVE
  GEORGE LUDWIG; DETECTIVE LAURETTE KEMP;
  DETECTIVE WILLIAM TWEEDY; DETECTIVE BENNER;
  DETECTIVE    PETERSON;      LIEUTENANT      FRANK
  CAPARELLI;     DETECTIVE ANTHONY KOSIER;
  DETECTIVE MARTIN ALGER; DETECTIVE SERGEANT
  DAN SEVERIN; and JOHN and JANE DOE 1 through 20,

                                                   Defendants.
  ----------------------------------------------------------------------------- x
Case
   Case
     2:18-cv-03007-JS-GRB
        2:18-cv-03007-JS-GRB
                           Document
                              Document
                                    169-2
                                       1 Filed
                                          Filed05/22/18
                                                05/09/19 Page
                                                          Page23ofof28
                                                                     35PageID
                                                                        PageID#:#:2564




        Plaintiff Joseph Jackson, by and through his attorneys, the law firm of Harvis

  & Fett LLP, alleges as follows:

                                    INTRODUCTION

        1.     Plaintiff Joseph Jackson spent over 23 years incarcerated on murder and

  related charges in connection with the shooting death of Steven Jason in Freeport, New

  York on March 20, 1994.

        2.     Mr. Jackson, however, had no involvement in the crime.

        3.     This injustice resulted from a series of intentional acts by the individual

  defendants, outlined herein, with participation and knowing approval of supervisors up

  the chain of command, and as a direct consequence of unconstitutional policies,

  practices and customs maintained by defendants County of Nassau and Incorporated

  Village of Freeport.

                              NATURE OF THE ACTION

        4.     This is an action to recover money damages arising out of the violation of

  plaintiff’s rights under the Constitution.

                            JURISDICTION AND VENUE

        5.     This action is brought pursuant to 42 U.S.C. §§ 1983 and 1988, the

  Fourth, Fifth, Sixth and Fourteenth Amendments to the Constitution of the United

  States and the laws of the State of New York.



                                               -2-
Case
   Case
     2:18-cv-03007-JS-GRB
        2:18-cv-03007-JS-GRB
                           Document
                              Document
                                    169-2
                                       1 Filed
                                          Filed05/22/18
                                                05/09/19 Page
                                                          Page34ofof28
                                                                     35PageID
                                                                        PageID#:#:3565




          6.    The jurisdiction of this Court is predicated upon 28 U.S.C. §§ 1331,

  1343 and 1367(a).

          7.    Venue is proper in this district pursuant to 28 U.S.C. §§ 1391 (b) and (c).

                                   NOTICE OF CLAIM

          8.    Within ninety days after the claim alleged in this complaint arose, written

  notices of claim were duly served upon defendants.

          9.    At least thirty days have elapsed since the service of the notices of claim,

  and adjustment or payment of the claims has been neglected or refused.

          10.   This action has been commenced within one year and ninety days after

  the happening of the events upon which the claims are based.

                                     JURY DEMAND

          11.   Plaintiff demands a trial by jury in this action.

                                          PARTIES

          12.   Plaintiff Joseph Jackson is a resident of Nassau County in the State of New

  York.

          13.   Defendant County of Nassau is a county within the State of New York. It

  operates the defendant Nassau County Police Department (“Nassau PD” or “NCPD”),

  a department or agency of defendant County responsible for the appointment, training,

  supervision, promotion and discipline of police officers and supervisory police officers,

  including several of the individually named defendants herein.
                                              -3-
Case
   Case
     2:18-cv-03007-JS-GRB
        2:18-cv-03007-JS-GRB
                           Document
                              Document
                                    169-2
                                       1 Filed
                                          Filed05/22/18
                                                05/09/19 Page
                                                          Page45ofof28
                                                                     35PageID
                                                                        PageID#:#:4566




         14.    Defendant Incorporated Village of Freeport (“Freeport”) is a village in the

  town of Hempstead within the County of Nassau. Freeport operates the defendant

  Village of Freeport Police Department (“Freeport PD”), a department or agency of

  defendant Freeport responsible for the appointment, training, supervision, promotion

  and discipline of police officers and supervisory police officers, including several of the

  individually named defendants herein.

         15.    The individual defendants, at all times relevant herein, were officers,

  employees and agents of the NCPD and/or Freeport PD. The individual defendants are

  sued in their individual and official capacities.

         16.    At all times relevant defendants John and Jane Doe 1 through 20 were

  police officers, detectives or supervisors employed by the NCPD and/or Freeport PD.

  Plaintiff does not know the real names of defendants John and Jane Doe 1 through 20.

         17.    At all times relevant herein, defendants John and Jane Doe 1 through 20

  were acting as agents, servants and employees of the County of Nassau and/or Freeport.

  Defendants John and Jane Doe 1 through 20 are sued in their individual and official

  capacities.

         18.    At all times relevant herein, all individual defendants were acting under

  color of state law.




                                              -4-
Case
   Case
     2:18-cv-03007-JS-GRB
        2:18-cv-03007-JS-GRB
                           Document
                              Document
                                    169-2
                                       1 Filed
                                          Filed05/22/18
                                                05/09/19 Page
                                                          Page56ofof28
                                                                     35PageID
                                                                        PageID#:#:5567




                                STATEMENT OF FACTS

         19.    On March 20, 1994, at approximately 2:00 a.m., Steven Jason walked out

  of the American Legion Hall on Sunrise Highway and Guy Lombardo Avenue in

  Freeport, New York.

         20.    In the vicinity of a nearby Blimpie’s restaurant, Mr. Jason was fatally shot.

         21.    One alleged eyewitness, Skwanitra Witherspoon, described the shooter as

  5’7” to 5’8” tall.

         22.    Another eyewitness, Martha Campbell, described the shooter as 5’8”.

         23.    Plaintiff Joseph Jackson is a 6’ tall African-American man with a very light

  complexion.

         24.    Two men – Maurice Larrea, an off-duty NYPD officer, and his friend

  Glenn Montes – also witnessed the shooting and gave detailed written statements to

  police that morning.

         25.    In their statements, Larrea and Montes explain that after witnessing the

  crime and pursuing a 5’9”-5’10” black male perpetrator with a “dark brown face,” they

  called 911 from a payphone.




                                             -5-
Case
   Case
     2:18-cv-03007-JS-GRB
        2:18-cv-03007-JS-GRB
                           Document
                              Document
                                    169-2
                                       1 Filed
                                          Filed05/22/18
                                                05/09/19 Page
                                                          Page67ofof28
                                                                     35PageID
                                                                        PageID#:#:6568




        26.    Despite the deeply exonerative character of the evidence, defendants and

  their agents hid and withheld the existence of eyewitnesses Montes and Larrea, and their

  detailed written statements, from plaintiff, to whom they were never disclosed.

        27.    Nine months later, on December 17, 1994, plaintiff was arrested and

  interrogated about the Steven Jason murder by several of the individual defendants,

  including Dempsey, Abbondandelo and Mullen.

        28.    Even though defendants knew that plaintiff was represented by counsel,

  they acted to intentionally circumvent and deny plaintiff his right to counsel, so that a

  false confession could be extracted from him.

        29.    Over the course of approximately forty hours, plaintiff was beaten,

  threatened and coerced into signing a fifteen-page false confession prepared by police.

        30.    The inhumane treatment to which plaintiff was subjected included several

  hours spent in a frigid interrogation room while stripped to his underwear.

        31.    The defendants, particularly Dempsey, are known to have procured false

  confessions through improper tactics on prior occasions, with devastating results. See

  Restivo v. Hessemann, 846 F.3d 547, 554 (2d Cir. 2017), cert. denied, 138 S. Ct. 644,

  199 L. Ed. 2d 528 (2018) (Upholding $43 million award to innocent plaintiffs also




                                            -6-
Case
   Case
     2:18-cv-03007-JS-GRB
        2:18-cv-03007-JS-GRB
                           Document
                              Document
                                    169-2
                                       1 Filed
                                          Filed05/22/18
                                                05/09/19 Page
                                                          Page78ofof28
                                                                     35PageID
                                                                        PageID#:#:7569




  assaulted and coerced into falsely confessing by NCPD detectives including Robert

  Dempsey, causing each man to sustain 18 years of wrongful incarceration).

        32.    Defendants from NCPD and Freeport PD conspired with and assisted

  each other in framing plaintiff for the Steven Jason murder.

        33.    For example, at a hearing on November 8, 1995, defendant

  Abbondandelo, who was undoubtedly aware of the existence of eyewitnesses Montes

  and Larrea as the lead investigator at the scene following the Jason murder, provided

  false sworn testimony and concealed the critical eyewitnesses whose testimony

  exonerated plaintiff:

        Q:     Detective, I’m going to direct your attention to the on-the-scene
               investigation that you discussed, which took place on March 20, 1994
               regarding the death of Steven Jason?
        A:     Yes, sir.
        Q:     Can you tell me what detective from the homicide squad was assigned to
               the investigation?
        A:     I was, sir.
        Q:     You were the primary detective; is that right?
        A:     Yes, sir.
        Q:     During the course of your investigation at the scene, did you determine
               whether there were any eyewitnesses to this incident?
        A:     Yes, sir.
        Q:     Can you tell me how many eyewitness were identified as eyewitnesses to
               this incident?
        A:     There was one, to my knowledge.


                                            -7-
Case
   Case
     2:18-cv-03007-JS-GRB
        2:18-cv-03007-JS-GRB
                           Document
                              Document
                                    169-2
                                       1 Filed
                                          Filed05/22/18
                                                05/09/19 Page
                                                          Page89ofof28
                                                                     35PageID
                                                                        PageID#:#:8570




         Q:     Was that Ms. Witherspoon?
         A:     That’s correct.

         34.    After being deprived of key Brady material, plaintiff, who is factually

  innocent of any involvement in the Steven Jason murder, was tried and convicted, on

  March 7, 1997, of Murder in the Second Degree, Intimidating a Witness in the First

  Degree and Hindering Prosecution in the Second Degree.

         35.    The only evidence offered against plaintiff at trial was his coerced false

  confession and the incredible and inconsistent testimony of two purported witnesses,

  one of whom was plaintiff’s cousin and alleged accomplice, Peddie Jenkins, who was

  granted leniency in exchange for false testimony against plaintiff.

         36.    The second trial witness, Ms. Witherspoon, offered testimony that is

  incredible as a matter of law.

         37.    The defendants knew that the trial witnesses offered false testimony, but

  nevertheless suborned it, violating plaintiff’s right to due process and a fair trial.

         38.    Defendants also, inter alia, deprived plaintiff of evidence needed to prove

  his alibi.

         39.    In March 1997, Justice Boklan sentenced plaintiff to twenty-five years to

  life on the murder conviction, and to lesser sentences on the other convictions.



                                               -8-
CaseCase
     2:18-cv-03007-JS-GRB
         2:18-cv-03007-JS-GRB
                            Document
                               Document
                                     169-2
                                        1 Filed
                                           Filed 05/22/18
                                                 05/09/19 Page
                                                          Page 910ofof2835PageID
                                                                           PageID#:#:9 571




         40.     Many years later, plaintiff obtained the Larrea and Montes witness

   statements (but not their 911 call) through a FOIL request and brought them to the

   attention of the Nassau County DA’s Conviction Integrity Unit (“CIU”).

         41.     After an investigation, the CIU concluded that Brady violations had

   occurred, and that plaintiff had been wrongfully convicted.

         42.     The CIU also confirmed that the withheld Brady material was contained

   in the files of both the Freeport PD and NCPD.

         43.     On February 14, 2018, the CIU filed a motion to set aside plaintiff’s

   conviction.

         44.     The motion was granted, the indictment was dismissed, and plaintiff was

   released, on February 16, 2018.

         45.     As a result of defendants’ misconduct, plaintiff spent over 23 years

   incarcerated, including years spent in solitary confinement.




                                             -9-
Case
  Case
     2:18-cv-03007-JS-GRB
        2:18-cv-03007-JS-GRBDocument
                              Document
                                     169-2
                                       1 Filed
                                           Filed05/22/18
                                                 05/09/19 Page
                                                           Page1011ofof2835PageID
                                                                            PageID#:#:10572




                      THE SCIENCE OF FALSE CONFESSIONS

   “Our distrust for reliance on confessions is due, in part, to their decisive impact upon
   the adversarial process. Triers of fact accord confessions such heavy weight in their
   determinations that the introduction of a confession makes the other aspects of a trial
   in court superfluous, and the real trial, for all practical purposes, occurs when the
   confession is obtained. No other class of evidence is so profoundly prejudicial. Thus the
   decision to confess before trial amounts in effect to a waiver of the right to require the
   state at trial to meet its heavy burden of proof.”

   Colorado v. Connelly, 479 U.S. 157, 182 (1986) (Brennan, J., dissenting) (citations and
   quotation marks omitted).

          46.   New York State has an above-average rate of false confessions.

         47.    In exonerations based on DNA evidence in New York State, of which

   there have been approximately thirty, false confessions appear in nearly 50% of cases.

         48.    The best scientific estimate of the nationwide false confession rate is in the

   range of 20-25%, with a much higher rate in murder cases.

         49.    The leading academic researcher is Professor Saul M. Kassin, of the John

   Jay College of Criminal Justice and Williams College, who, in 1985, with Lawrence S.

   Wrightsman, established a framework of three types of false confessions: voluntary,

   compliant and internalized, that has gained widespread acceptance.

         50.    According to Professor Kassin, a compliant false confession is where “the

   suspect acquiesces in order to escape from a stressful situation, avoid punishment, or

   gain a promised or implied reward.” Such false confessions are common even in the

   absence of physical violence, which guarantees them.


                                             -10-
Case
  Case
     2:18-cv-03007-JS-GRB
        2:18-cv-03007-JS-GRBDocument
                              Document
                                     169-2
                                       1 Filed
                                           Filed05/22/18
                                                 05/09/19 Page
                                                           Page1112ofof2835PageID
                                                                            PageID#:#:11573




          51.    The quintessential compliant false confession case is that of the Central

   Park Five, youths who in 1989 were convinced by detectives that they would be brought

   straight home if they falsely admitted to peripheral involvement in a jogger’s brutal rape.

   The teens were instead convicted and sentenced, only to be exonerated years later

   through DNA evidence.

          52.    Even when conducted legally, American-style police interrogation is a

   psychologically oriented, guilt-presumptive process in which lying is permitted and

   suspects are intentionally isolated and confronted.

          53.    The literature describes police interrogation as an inherently asymmetrical

   social interaction “led by an authority figure who holds a strong a priori belief about the

   target and who measures success by the ability to extract an admission from that target.”

          54.    Researchers have identified “situational risk factors,” that increase the

   likelihood of false confession, including the presentation of false evidence, extended

   interrogations without rest, and the use of misinformation.

          55.    In replicable peer-reviewed experiments, innocent individuals presented

   with false evidence are found nearly twice as likely to give a false written confession,

   doing so at a rate of 94%.

          56.    A suspect’s profile may also increase their “dispositional vulnerability,” or

   the likelihood that they will succumb to even legal interrogation tactics.


                                              -11-
Case
  Case
     2:18-cv-03007-JS-GRB
        2:18-cv-03007-JS-GRBDocument
                              Document
                                     169-2
                                       1 Filed
                                           Filed05/22/18
                                                 05/09/19 Page
                                                           Page1213ofof2835PageID
                                                                            PageID#:#:12574




          57.    Another identified cause of false confessions is the inability of police

   interrogators to accurately recognize when someone is lying. Studies show that law

   enforcement officers have little to no increased ability to detect false statements.

          58.    Kassin tells the story of Jeffrey Deskovic, who spent 15 years in prison

   after he falsely confessed to a murder before being exonerated by DNA evidence. In

   relenting to pressure and offering a false confession, Deskovic believed that “truth and

   justice would prevail” and that his innocence would be discovered: “I thought it was all

   going to be okay in the end.”

          DEFENDANTS’ MALICE AND DELIBERATE INDIFFERENCE

          59.    As described above, defendants withheld exculpatory evidence, coerced a

   confession from plaintiff and concealed the misconduct that pervaded the investigation.

          60.    Defendants knew or should have known that they did not have probable

   cause to arrest and prosecute plaintiff because they deliberately used constitutionally

   impermissible practices to manufacture evidence against him that they knew to be false,

   and that was contradicted by withheld exculpatory evidence. There was no physical,

   circumstantial or credible testimonial evidence linking plaintiff to the crime.

   Nevertheless, defendants caused plaintiff to be charged with and convicted for the death

   of Steven Jason.




                                              -12-
Case
  Case
     2:18-cv-03007-JS-GRB
        2:18-cv-03007-JS-GRBDocument
                              Document
                                     169-2
                                       1 Filed
                                           Filed05/22/18
                                                 05/09/19 Page
                                                           Page1314ofof2835PageID
                                                                            PageID#:#:13575




         61.    Defendants procured an indictment against plaintiff in bad faith and

   conspired to charge him with murder and other crimes, also in bad faith.

         62.    Plaintiff is innocent and has maintained his innocence from the inception

   of the criminal prosecution against him.

         63.    Unfortunately, plaintiff’s wrongful conviction was not an isolated

   incident. By 1997, the NCPD and Freeport PD were well aware that arrests and

   prosecutions tainted by police falsifications were a major problem—one that had been

   the subject of numerous lawsuits, civil settlements, and excoriating judicial opinions.

                Here, whether County policymakers constructively
                acquiesced in the alleged constitutional abuses of its
                homicide detectives is an issue for the jury. Plaintiffs’
                evidence demonstrates the following: the County had
                almost immediate notice that Restivo had been
                physically assaulted during his interrogation, yet no
                investigation was made into Restivo’s allegations
                (R/H Stmt. of Disputed Facts ¶¶ 59–65); credible
                allegations that detectives planted hair evidence in
                Restivo’s van surfaced at Restivo and Halstead’s 1986
                criminal trial, yet the County conducted no
                investigation (id. ¶¶ 67–70); in 1995, the County
                learned that Volpe elicited a false confession from a
                murder suspect (which eventually resulted in a civil
                settlement) but did not investigate or discipline him
                (id. ¶¶ 71–76); in 2004, a civil jury found that
                Dempsey was responsible for malicious prosecution of
                a suspect from whom Dempsey had elicited a
                false confession, but Dempsey was never investigated
                or disciplined (id. ¶¶ 77–87); the County settled a
                2002 civil suit arising out of an alleged 2001
                false confession of a suspect in a different murder

                                              -13-
Case
  Case
     2:18-cv-03007-JS-GRB
        2:18-cv-03007-JS-GRBDocument
                              Document
                                     169-2
                                       1 Filed
                                           Filed05/22/18
                                                 05/09/19 Page
                                                           Page1415ofof2835PageID
                                                                            PageID#:#:14576




                investigation (id. ¶¶ 88); see also Martinez v. Cnty. of
                Nassau, No. 02–CV–4985 (JS) (WDW)); and, prior
                to the Fusco investigation, a manslaughter conviction
                was reversed because of an illegal confession obtained
                by NCPD detectives, see People v. Evans, 70 A.D.2d
                886, 888, 417 N.Y.S.2d 99, 101 (2d Dep’t 1979).

                This evidence—especially the failure to investigate or
                discipline detectives involved in false confessions—
                suggests that the County had a “custom whereby it
                acquiesced in unconstitutional conduct by its
                officers.” Okin, 577 F.3d at 440. Defendants chiefly
                argue that evidence concerning the three
                false confession cases that followed the Fusco
                investigation     cannot       establish     what     the
                County’s policy was years earlier in 1985. (Def. Reply
                12–13.) In the Court’s view, however, these later cases
                can be probative of policymakers’ attitudes at the time
                of the Fusco case. Jones, 2012 WL 3104523, at *10
                (“It is not unreasonable to infer that Town officials
                who were indifferent to such abuse in 2000 might
                have held similar attitudes three years earlier.”); see
                also Chepilko v. City of N.Y., No. 06–CV–5491, 2012
                WL 398700, at *15 (E.D.N.Y. Feb. 6, 2012)
                (“Subsequent or contemporaneous conduct can be
                circumstantial evidence of the existence of preceding
                municipal policy or custom.”). Obviously the gap
                between the initial Fusco investigation and the later
                false confession cases is greater than the three-year gap
                discussed in Jones, but at least two of the later cases
                involved detectives (Volpe and Dempsey,
                respectively) who had a hand in the Fusco case. And,
                in any event, the timing is a matter of weight for the
                jury.

   Kogut v. Cty. of Nassau, 06 CV 6695 (JS) (WDW), 2012 WL 3704710, at *2-3
   (E.D.N.Y. Aug. 27, 2012).


                                             -14-
Case
  Case
     2:18-cv-03007-JS-GRB
        2:18-cv-03007-JS-GRBDocument
                              Document
                                     169-2
                                       1 Filed
                                           Filed05/22/18
                                                 05/09/19 Page
                                                           Page1516ofof2835PageID
                                                                            PageID#:#:15577




   NASSAU COUNTY AND FREEPORT’S UNCONSTITUTIONAL POLICIES

         64.    The unconstitutional and tortious acts of the defendant officers were

   not isolated incidents. Upon information and belief, there was a custom, policy,

   pattern and practice of Nassau County and Freeport beginning years before the

   unjust conviction of Mr. Jackson and continuing throughout his incarceration, of

   condoning, encouraging, ratifying and acquiescing in the practice of failing to

   conduct     reasonable   criminal   investigations,   conducting   unconstitutional

   interrogations, fabricating evidence including confessions and evidence supporting

   probable cause, committing perjury, failing to investigate alibi evidence, coercing

   confessions, failing to disclose exculpatory evidence and covering up this

   unconstitutional misconduct. Upon information and belief, Nassau County and

   Freeport policymakers were on notice of, but deliberately indifferent to these

   unconstitutional customs, policies and practices.

         65.    Upon information and belief, Nassau County and Freeport, and their

   policymakers, as well as the individual supervisors in this case, failed to train or

   supervise investigators to ensure they complied with constitutional requirements in

   eliciting confessions, disclosing favorable evidence to prosecutors, and obtaining




                                           -15-
Case
  Case
     2:18-cv-03007-JS-GRB
        2:18-cv-03007-JS-GRBDocument
                              Document
                                     169-2
                                       1 Filed
                                           Filed05/22/18
                                                 05/09/19 Page
                                                           Page1617ofof2835PageID
                                                                            PageID#:#:16578



   probable cause for arrest and for prosecution, and that they did not fabricate

   evidence or commit perjury.

          66.    Upon information and belief, Nassau County and Freeport, through

   their final policymakers, failed to adequately screen, supervise, and/or discipline

   detectives, officers, and investigators.

          67.    As a direct and proximate consequence of the aforementioned actions by

   the defendants, plaintiff suffered over twenty-three years of imprisonment. During his

   incarceration, he sustained a variety of physical and emotional injuries.

                       PLAINTIFF’S INJURIES AND DAMAGES

          68.    Mr. Jackson suffered severe emotional and mental anguish and pain as a

   result of being punished for crimes he did not commit. He was denied effective

   treatment for his emotional injuries while incarcerated and continues to suffer mental

   anguish to this day. For example, plaintiff fears police contact and his everyday activities

   are limited and disrupted by the traumas he has suffered in this case. He was imprisoned

   when his grandmother—with whom he had an extremely close relationship before he

   was incarcerated—passed away.

          69.    Plaintiff was also denied the opportunity to pursue normal relationships

   with, and to enjoy the companionship of, family members and friends. While he was




                                              -16-
Case
  Case
     2:18-cv-03007-JS-GRB
        2:18-cv-03007-JS-GRBDocument
                              Document
                                     169-2
                                       1 Filed
                                           Filed05/22/18
                                                 05/09/19 Page
                                                           Page1718ofof2835PageID
                                                                            PageID#:#:17579




   incarcerated, he was denied the opportunity to spend quality time with his family and

   to develop relationships with his children.

         70.    Plaintiff was denied decades of gainful employment and income. His

   earning power and ability to support himself have been permanently hampered by the

   years of productive work experience his wrongful imprisonment denied him.

         71.    Plaintiff has been publicly shamed, disgraced, ridiculed, and humiliated,

   in the most extreme manner possible. He was a figure of regional outrage and disdain,

   for events in which he had no part. Nothing can undo the reputational damage he has

   sustained.

         72.    Plaintiff and his family incurred substantial legal fees during the decades

   he spent seeking to defend himself and prove his innocence.

         73.    Additionally, Mr. Jackson claims, inter alia, loss of liberty; loss of

   enjoyment of life; continuing pain and suffering, including post-incarceration

   psychological issues; post-incarceration mental health treatment costs; lost earnings

   while incarcerated; impaired earning capacity and limitations on future employment

   opportunities;    emotional    distress;   humiliation;   indignities;   embarrassment;

   degradation; physical injuries and lack of access to health care while incarcerated;

   attorneys’ fees, and other pecuniary losses; and past pain and suffering; loss of family

   relationships; and loss of reputation.


                                              -17-
Case
  Case
     2:18-cv-03007-JS-GRB
        2:18-cv-03007-JS-GRBDocument
                              Document
                                     169-2
                                       1 Filed
                                           Filed05/22/18
                                                 05/09/19 Page
                                                           Page1819ofof2835PageID
                                                                            PageID#:#:18580




                                         FIRST CLAIM
                                  Federal Malicious Prosecution

             74.   Plaintiff repeats and realleges each and every allegation as if fully set forth

   herein.

             75.   Defendants, acting deliberately and with malice, initiated and took

   steps to continue the criminal prosecution of Mr. Jackson, without probable cause

   or other legal justification, by fabricating and coercing a confession they falsely

   attributed to Mr. Jackson and failing to disclose their misconduct as well as key

   exculpatory Brady material, in knowing disregard of Mr. Jackson’s constitutional

   rights.

             76.   There was not even arguable probable cause to arrest or prosecute Mr.

   Jackson, and no reasonable officer would have believed there was.

             77.   Defendants were obligated to, but did not, disclose Brady material.

             78.   The prosecution ultimately terminated in Mr. Jackson’s favor when his

   conviction was vacated and the indictment against him was dismissed.

             79.   As a direct and proximate result of individual defendants’ misconduct,

   Mr. Jackson was wrongfully convicted and suffered the injuries and damages

   described above.




                                                 -18-
Case
  Case
     2:18-cv-03007-JS-GRB
        2:18-cv-03007-JS-GRBDocument
                              Document
                                     169-2
                                       1 Filed
                                           Filed05/22/18
                                                 05/09/19 Page
                                                           Page1920ofof2835PageID
                                                                            PageID#:#:19581




                                  SECOND CLAIM
            Fabrication of Evidence in Violation of 4 th and 14th Amendments

          80.      Plaintiff repeats and realleges each and every allegation as if fully set

   forth herein.

          81.      Defendants deliberately fabricated evidence by manufacturing a

   statement and forcing Mr. Jackson to adopt it in written form and then

   misrepresenting to prosecutors, in conjunction with their own perjurious

   testimony, that the statements had originated with Mr. Jackson.

          82.      Defendants intentionally withheld exculpatory evidence from plaintiff

   and denied and concealed the existence of key witnesses in direct contravention of

   plaintiff’s constitutional rights.

          83.      Defendants also tampered with witness testimony in their effort to

   frame and falsely convict plaintiff.

          84.      Such fabrication of evidence violated Mr. Jackson’s clearly established

   Fourteenth Amendment rights to a fair trial and not to be deprived of liberty

   without due process of law.

          85.      As a direct and proximate result of the individual defendants’

   fabrications, Mr. Jackson was wrongfully convicted and suffered the injuries and

   damages described above.

                                              -19-
Case
  Case
     2:18-cv-03007-JS-GRB
        2:18-cv-03007-JS-GRBDocument
                              Document
                                     169-2
                                       1 Filed
                                           Filed05/22/18
                                                 05/09/19 Page
                                                           Page2021ofof2835PageID
                                                                            PageID#:#:20582




                                      THIRD CLAIM
                                      § 1983 Coercion

         86.    Plaintiff repeats and realleges each and every allegation as if fully set forth

   herein.

         87.    Defendants isolated Joseph Jackson – denying him the right to counsel,

   which had attached – and engaged in, inter alia, a deliberate course of lies, trickery

   and deceit, threatening and inflicting bodily harm on plaintiff, giving him false

   assurances of leniency and making false promises to him.

         88.     Then, despite his protestations of innocence, in a custodial

   interrogation in which Miranda warnings and counsel were withheld, plaintiff’s will

   was ultimately overborn, and defendants induced Mr. Jackson to sign the statement

   defendants had prepared, falsely incriminating himself in violation of his clearly

   established Fifth and Sixth Amendment rights to be free from compelled self-

   incrimination and to be afforded access to counsel.

         89.    Defendants’ coercive and conscience-shocking interrogation tactics

   generated false and unreliable evidence used against Mr. Jackson at trial, causing his

   wrongful conviction and all the injuries set forth above.




                                              -20-
Case
  Case
     2:18-cv-03007-JS-GRB
        2:18-cv-03007-JS-GRBDocument
                              Document
                                     169-2
                                       1 Filed
                                           Filed05/22/18
                                                 05/09/19 Page
                                                           Page2122ofof2835PageID
                                                                            PageID#:#:21583




                                    FOURTH CLAIM
                                § 1983 Supervisory Liability

         90.    Plaintiff repeats and realleges each and every allegation as if fully set forth

   herein.

         91.    Supervisors, acting deliberately, recklessly and under color of law, were,

   at the relevant times, supervisory personnel with the NCPD or Freeport PD, with

   oversight responsibility for training, hiring, screening, instruction, supervision and

   discipline of the detectives and police officers who deprived Mr. Jackson of his

   clearly established constitutional rights.

         92.    The supervisors were personally involved in both the deprivation of

   Mr. Jackson’s constitutional rights and in creating or condoning the policy or

   custom of failing to take preventative and remedial measures to guard against such

   constitutional deprivations.

         93.    The supervisors were reckless in their failure to supervise the

   subordinate defendants, and either knew or should have known that defendant

   officers were maliciously prosecuting civilians, deliberately failing to investigate

   evidence pointing to other leads or suspects, fabricating and coercing confessions,

   suppressing exculpatory evidence, perjuring themselves as witnesses, and depriving

   civilians of due process of law.


                                              -21-
Case
  Case
     2:18-cv-03007-JS-GRB
        2:18-cv-03007-JS-GRBDocument
                              Document
                                     169-2
                                       1 Filed
                                           Filed05/22/18
                                                 05/09/19 Page
                                                           Page2223ofof2835PageID
                                                                            PageID#:#:22584




         94.    These supervisory defendants knew or in the exercise of due diligence

   would have known that the conduct of the named and Doe defendants against Mr.

   Jackson was likely to occur.

         95.    The failure of these supervisory defendants to train, supervise and

   discipline the named individual defendants and the Doe defendants amounted to

   gross negligence, deliberate indifference or intentional misconduct, which directly

   caused the injuries and damages set forth above.

                                  FIFTH CLAIM
               Monell Custom and Policy and Failure to Supervise or Train

         96.    Plaintiff repeats and realleges each and every allegation as if fully set forth

   herein.

         97.    The County of Nassau and Freeport, by and through their final

   policymakers, had in force and effect during the Jason investigation and for years

   beforehand, a policy, practice or custom of conducting constitutionally inadequate

   investigations; fabricating inculpatory evidence; perjury; failing to obtain probable

   cause to ensure that suspects would not be falsely arrested and maliciously

   prosecuted; suppressing from prosecutors material information favorable to

   criminal defendants; failing to follow the duties imposed by Brady v. Maryland; and

   using unconstitutional interrogation tactics.


                                              -22-
Case
  Case
     2:18-cv-03007-JS-GRB
        2:18-cv-03007-JS-GRBDocument
                              Document
                                     169-2
                                       1 Filed
                                           Filed05/22/18
                                                 05/09/19 Page
                                                           Page2324ofof2835PageID
                                                                            PageID#:#:23585




            98.    The County of Nassau and Freeport systemically failed to train their

   police officers, detectives and investigators to conduct constitutionally adequate

   investigations; not to lie about their conduct; to accurately document the manner in

   which interrogations were conducted when confessions were elicited; to obtain

   probable cause to ensure that suspects would not be falsely arrested and maliciously

   prosecuted; to disclose to prosecutors material information favorable to criminal

   defendants; and to refrain from unconstitutional interrogation tactics and perjury.

            99.    The County of Nassau and Freeport failed to adequately supervise their

   police officers, detectives and investigators in conducting constitutionally adequate

   investigations; accurately documenting the manner in which interrogations were

   conducted when confessions were elicited so that confessions were not fabricated;

   obtaining probable cause to ensure that suspects would not be falsely arrested and

   maliciously prosecuted; disclosing to prosecutors material information favorable to

   criminal       defendants;   testifying   truthfully;   and   refraining   from   using

   unconstitutional interrogation tactics. Officers knew that in this climate of lax

   supervision, they were free to deviate from constitutional requirements in these

   areas.




                                               -23-
Case
  Case
     2:18-cv-03007-JS-GRB
        2:18-cv-03007-JS-GRBDocument
                              Document
                                     169-2
                                       1 Filed
                                           Filed05/22/18
                                                 05/09/19 Page
                                                           Page2425ofof2835PageID
                                                                            PageID#:#:24586




         100. The County of Nassau and Freeport, by and through their final

   policymakers, failed to adequately discipline their police officers for investigative

   wrongdoing, though it was foreseeable that constitutional violations of the type Mr.

   Jackson suffered would be a predictable result of such failures.

         101. As set forth above, final policymakers for the County of Nassau and

   Freeport had actual or constructive notice of such failures to train, supervise and

   discipline their employees, and failed to provide training or supervision despite an

   obvious need for such training and supervision, where defendants knew that it was

   foreseeable that detectives, officers, and investigators would predictably confront

   these situations and as a result of the failure to train and supervise, constitutional

   violations would result.

         102. Such failures to train, supervise and discipline, and such

   unconstitutional governmental customs, practices and/or policies, amounted to

   deliberate indifference to the constitutional rights of criminal defendants like Mr.

   Jackson, and were the moving force behind his false, coerced and fabricated

   confession and the failure to disclose Brady that caused his arrest, prosecution, and

   incarceration, as well as all the ongoing injuries and damages set forth above.




                                           -24-
Case
  Case
     2:18-cv-03007-JS-GRB
        2:18-cv-03007-JS-GRBDocument
                              Document
                                     169-2
                                       1 Filed
                                           Filed05/22/18
                                                 05/09/19 Page
                                                           Page2526ofof2835PageID
                                                                            PageID#:#:25587




                                       SIXTH CLAIM
                               State Law Malicious Prosecution

         103. Plaintiff repeats and realleges each and every allegation as if fully set forth

   herein.

         104. Defendants, lacking probable cause, nonetheless intentionally, recklessly,

   and with malice, caused Mr. Jackson to be arrested, prosecuted, and convicted of

   murder and related charges.

         105. Defendants initiated and commenced the prosecution, and took steps to

   ensure that it continued.

         106. Furthermore, the defendant officers intentionally withheld from and

   misrepresented to prosecutors facts vitiating probable cause against Mr. Jackson,

   including, inter alia, the Larrea and Montes statements.

         107. As Mr. Jackson has maintained from the outset, he is innocent of any

   wrongdoing and had no knowledge of or participation in the charged crimes.

         108. The prosecution finally terminated in Mr. Jackson’s favor when his

   conviction was vacated and the indictment against him dismissed.

         109. As a direct and proximate result of defendants’ actions, Mr. Jackson was

   wrongly prosecuted, convicted and imprisoned for over twenty-three years, and suffered

   other grievous and continuing damages and injuries set forth above.




                                             -25-
Case
  Case
     2:18-cv-03007-JS-GRB
        2:18-cv-03007-JS-GRBDocument
                              Document
                                     169-2
                                       1 Filed
                                           Filed05/22/18
                                                 05/09/19 Page
                                                           Page2627ofof2835PageID
                                                                            PageID#:#:26588




                                      SEVENTH CLAIM
                                 State Law False Imprisonment

          110. Plaintiff repeats and realleges each and every allegation as if fully set forth

   herein.

          111. Defendants intended to confine Mr. Jackson, and, lacking probable

   cause or any other privilege, curtailed his liberty by arresting him and taking steps

   to ensure he was imprisoned on the basis of false evidence and without legal

   justification.

          112. Mr. Jackson was conscious of the confinement, and did not consent to

   it.

          113. As a direct and proximate result of defendants’ actions, Mr. Jackson

   was wrongly arrested and falsely imprisoned from December 17, 1994, until he was

   finally released on February 16, 2018, and suffered the other grievous and

   continuing damages and injuries set forth above.

                                       EIGHTH CLAIM
                    Intentional or Negligent Infliction of Emotional Distress

          114. Plaintiff repeats and realleges each and every allegation as if fully set forth

   herein.

          115. The deliberate conduct of the defendants in coercing and fabricating a

   false confession for a murder they knew Mr. Jackson did not commit, their ensuing

                                              -26-
Case
  Case
     2:18-cv-03007-JS-GRB
        2:18-cv-03007-JS-GRBDocument
                              Document
                                     169-2
                                       1 Filed
                                           Filed05/22/18
                                                 05/09/19 Page
                                                           Page2728ofof2835PageID
                                                                            PageID#:#:27589



   refusal to investigate the matter properly, and their cover-up of the truth,

   perpetuated in public statements over many years, constitutes the intentional

   infliction of emotional distress.

         116. In the alternative, defendants’ conduct in coercing and fabricating a

   false confession and covering up the truth breached a duty of care owed to Mr.

   Jackson as a citizen and as a criminal suspect, which unreasonably endangered his

   physical safety and caused him to fear for his own safety, constituting the negligent

   infliction of emotional distress.

         117. Defendants’ conduct, falsely implicating Mr. Jackson in the Jason

   murder and subjecting him to public stigma to this day notwithstanding the

   dismissal of charges against him, caused Mr. Jackson to suffer ongoing,

   unimaginable emotional distress and traumatic psychological sequelae.

                                        NINTH CLAIM
                                       Failure to Intervene

             118. Plaintiff repeats and realleges each and every allegation as if fully set forth

   herein.

         119. Those defendants that were present but did not actively participate in the

   aforementioned unlawful conduct observed such conduct, had an opportunity to



                                                -27-
Case
  Case
     2:18-cv-03007-JS-GRB
        2:18-cv-03007-JS-GRBDocument
                              Document
                                     169-2
                                       1 Filed
                                           Filed05/22/18
                                                 05/09/19 Page
                                                           Page2829ofof2835PageID
                                                                            PageID#:#:28590




   prevent such conduct, had a duty to intervene and prevent such conduct and failed to

   intervene.

         120. As a direct and proximate result of this unlawful conduct, plaintiff

   sustained the damages hereinbefore alleged.

                                 PRAYER FOR RELIEF

         WHEREFORE, plaintiff respectfully requests judgment against defendants as

   follows:

         (a) Compensatory damages against all defendants, jointly and severally;

         (b) Punitive damages against the individual defendants, jointly and severally;

         (c) Reasonable attorneys’ fees and costs pursuant to 28 U.S.C. § 1988; and

         (d) Such other and further relief as this Court deems just and proper.

   Dated:       May 22, 2018
                New York, New York

                                           HARVIS & FETT LLP


                                           ____________________________
                                           Gabriel P. Harvis
                                           Baree N. Fett
                                           305 Broadway, 14th Floor
                                           New York, New York 10007
                                           (212) 323-6880
                                           gharvis@civilrights.nyc

                                           Attorneys for plaintiff


                                            -28-
            Case
              Case
                 2:18-cv-03007-JS-GRB
                    2:18-cv-03007-JS-GRB
JS 44 (Rev. 01/29/2018)
                                       Document
                                         Document
                                                169-2
                                                  1-1 Filed
                                                      Filed05/09/19
                                                            05/22/18 Page
                                                                     Page30
                                                                          1 of
                                                                             of235
                                                                                 PageID
                                                                                   PageID
                                                                                        #:#:
                                                                                          29591
                                                                           CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
Joseph Jackson                                                                                              Nassau County, et al.


    (b) County of Residence of First Listed Plaintiff             Nassau                                      County of Residence of First Listed Defendant              Nassau
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Gabriel P. Harvis, Harvis & Fett LLP, 305 Broadway, 14th Floor, New                                         For Nassau County: Jared A. Kasschau, Nassau County Attorney
York, New York 10007, 212-323-6880                                                                          One West Street, Mineola, NY
                                                                                                            For Freeport: Keith Corbett, Harris Beach PLLC, Uniondale, NY

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 490 Cable/Sat TV
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)           ’ 850 Securities/Commodities/
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))               Exchange
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 890 Other Statutory Actions
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))               ’ 891 Agricultural Acts
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                             ’ 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     ’ 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 896 Arbitration
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)             ’ 899 Administrative Procedure
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                  Act/Review or Appeal of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                       ’ 950 Constitutionality of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original              ’ 2 Removed from                ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding                State Court                             Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           42 U.S.C. § 1983
VI. CAUSE OF ACTION Brief description of cause:
                                           Malicious Prosecution; Fabrication of Evidence
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
05/22/2018
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
       Case
         Case
            2:18-cv-03007-JS-GRB
               2:18-cv-03007-JS-GRB
                                  Document
                                    Document
                                           169-2
                                             1-1 Filed
                                                 Filed05/09/19
                                                       05/22/18 Page
                                                                Page31
                                                                     2 of
                                                                        of235
                                                                            PageID
                                                                              PageID
                                                                                   #:#:
                                                                                     30592
                           CERTIFICATION OF ARBITRATION ELIGIBILITY
Local Arbitration Rule 83.10 provides that with certain exceptions, actions seeking money damages only in an amount not in excess of $150,000,
exclusive of interest and costs, are eligible for compulsory arbitration. The amount of damages is presumed to be below the threshold amount unless a
certification to the contrary is filed.

I, __________________________________________,
    Gabriel P. Harvis                                     counsel for____________________________,
                                                                      Joseph Jackson               do hereby certify that the above captioned civil action
is ineligible for compulsory arbitration for the following reason(s):

                        monetary damages sought are in excess of $150,000, exclusive of interest and costs,

                        the complaint seeks injunctive relief,

                        the matter is otherwise ineligible for the following reason


                                  DISCLOSURE STATEMENT - FEDERAL RULES CIVIL PROCEDURE 7.1
                                   Identify any parent corporation and any publicly held corporation that owns 10% or more or its stocks:




                                   RELATED CASE STATEMENT (Section VIII on the Front of this Form)
Please list all cases that are arguably related pursuant to Division of Business Rule 50.3.1 in Section VIII on the front of this form. Rule 50.3.1 (a) provides that “A civil case is “related”
to another civil case for purposes of this guideline when, because of the similarity of facts and legal issues or because the cases arise from the same transactions or events, a
substantial saving of judicial resources is likely to result from assigning both cases to the same judge and magistrate judge.” Rule 50.3.1 (b) provides that “ A civil case shall not be
deemed “related” to another civil case merely because the civil case: (A) involves identical legal issues, or (B) involves the same parties.” Rule 50.3.1 (c) further provides that
“Presumptively, and subject to the power of a judge to determine otherwise pursuant to paragraph (d), civil cases shall not be deemed to be “related” unless both cases are still
pending before the court.”

                                                           NY-E DIVISION OF BUSINESS RULE 50.1(d)(2)


1.)         Is the civil action being filed in the Eastern District removed from a New York State Court located in Nassau or Suffolk
            County?                     Yes              No

2.)         If you answered “no” above:
            a) Did the events or omissions giving rise to the claim or claims, or a substantial part thereof, occur in Nassau or Suffolk
            County?                 Yes               No

            b) Did the events or omissions giving rise to the claim or claims, or a substantial part thereof, occur in the Eastern
            District?               Yes               No

            c) If this is a Fair Debt Collection Practice Act case, specify the County in which the offending communication was
            received:______________________________.

If your answer to question 2 (b) is “No,” does the defendant (or a majority of the defendants, if there is more than one) reside in Nassau or
Suffolk County, or, in an interpleader action, does the claimant (or a majority of the claimants, if there is more than one) reside in Nassau or
                              Yes               No
Suffolk County?___________________________________
          (Note: A corporation shall be considered a resident of the County in which it has the most significant contacts).

                                                                                        BAR ADMISSION

            I am currently admitted in the Eastern District of New York and currently a member in good standing of the bar of this court.

                                                             Yes                                                          No

            Are you currently the subject of any disciplinary action (s) in this or any other state or federal court?

                                                             Yes       (If yes, please explain                            No




            I certify the accuracy of all information provided above.

            Signature: ____________________________________________________

           Print                                   Save As...                                                             Reset                                        Last Modified: 11/27/2017
   Case
     Case
        2:18-cv-03007-JS-GRB
           2:18-cv-03007-JS-GRB
                              Document
                                Document
                                       169-2
                                         1-2 Filed
                                             Filed05/09/19
                                                   05/22/18 Page
                                                            Page32
                                                                 1 of
                                                                    of235
                                                                        PageID
                                                                          PageID
                                                                               #:#:
                                                                                 31593

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                      Eastern District
                                                    __________         of of
                                                                District  New  York
                                                                             __________

                       Joseph Jackson                                 )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                          Civil Action No. 18 CV 3007
                                                                      )
                    Nassau County, et al.                             )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Nassau County
                                           c/o Jared A. Kasschau, Nassau County Attorney
                                           One West Street
                                           Mineola, New York 11501




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Baree N. Fett
                                           Harvis & Fett LLP
                                           305 Broadway, 14th Floor
                                           New York, New York 10007



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                               DOUGLAS C. PALMER
                                                                              CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
    Case
      Case
         2:18-cv-03007-JS-GRB
            2:18-cv-03007-JS-GRB
                               Document
                                 Document
                                        169-2
                                          1-2 Filed
                                              Filed05/09/19
                                                    05/22/18 Page
                                                             Page33
                                                                  2 of
                                                                     of235
                                                                         PageID
                                                                           PageID
                                                                                #:#:
                                                                                  32594

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 18 CV 3007

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
   Case
     Case
        2:18-cv-03007-JS-GRB
           2:18-cv-03007-JS-GRB
                              Document
                                Document
                                       169-2
                                         1-3 Filed
                                             Filed05/09/19
                                                   05/22/18 Page
                                                            Page34
                                                                 1 of
                                                                    of235
                                                                        PageID
                                                                          PageID
                                                                               #:#:
                                                                                 33595

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                      Eastern District
                                                    __________         of of
                                                                District  New  York
                                                                             __________

                       Joseph Jackson                                 )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                           Civil Action No. 18 CV 3007
                                                                      )
                    Nassau County, et al.                             )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) The Incorporated Village of Freeport
                                           c/o Pamela Walsh Boening, Village Clerk
                                           43 North Ocean Avenue
                                           Freeport, New York 11520




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Baree N. Fett
                                           Harvis & Fett LLP
                                           305 Broadway, 14th Floor
                                           New York, New York 10007



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                                DOUGLAS C. PALMER
                                                                               CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
    Case
      Case
         2:18-cv-03007-JS-GRB
            2:18-cv-03007-JS-GRB
                               Document
                                 Document
                                        169-2
                                          1-3 Filed
                                              Filed05/09/19
                                                    05/22/18 Page
                                                             Page35
                                                                  2 of
                                                                     of235
                                                                         PageID
                                                                           PageID
                                                                                #:#:
                                                                                  34596

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 18 CV 3007

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
